DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 8 recites the limitation "the active material for the anode" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016085836 to Kenta et al. (machine translation provided; hereinafter “Kenta”).
With regards to claim 1, Kenta is in the field of non-aqueous liquid electrolyte for lithium ion secondary batteries (Abstract) and teaches a lithium-ion battery (Para. [0020]), comprising a cathode (Fig. 1, positive electrode 10), an anode (Fig. 1, negative electrode 20) a separator (Para. [0023], separator 18) between the cathode and the anode (Para. [0023]), and a non-aqueous electrolyte for lithium ion battery (Para. [0020]); an active material for the cathode including LiFePO4 (Para. [0031], Positive electrode active material … For example … LiMPO4 … M indicates … Fe; LiFePO4); the non-aqueous electrolyte for lithium ion battery consisting of a non-aqueous organic solvent, (Para. [0035], The non-aqueous electrolyte solution contains a non-aqueous solvent …; Para. [0043], The non-aqueous solvent preferably contains a cyclic carbonate and a low-viscosity solvent. Cyclic carbonate refers to an organic solvent …; Para. [0045], as a low-viscosity solvent … methyl acetate, and ethyl acetate (examples of organic solvents)) a lithium salt (Para. [0035], The non-aqueous electrolyte solution contains … an electrolyte; Para. [0043], …the lithium salt which is an electrolyte …; Para. [0047], Teaches examples of lithium electrolytes, some of which are disclosed in the instant application, specifically claim 7), and an additive; and the additive consisting of (A) vinylene carbonate 1, R2, R3 and R4 are each independently selected from a hydrogen atom or a hydrocarbon group having 1 to 5 carbon atoms (Para. [0035]). 
With regards to claim 5, Kenta teaches wherein the compound represented by Structural Formula 1 is ethylene sulfate (Para. [0017]).
With regards to claim 6, Kenta teaches wherein the non-aqueous organic solvent is selected from one or more of ethyl methyl carbonate, dimethyl carbonate, diethyl carbonate, ethylene carbonate, propylene carbonate, butylene carbonate, ethyl acetate, methyl acetate, ethyl propionate, or methyl propionate (Paras. [0044] - [0045]).
With regards to claim 7, Kenta teaches wherein the lithium salt is selected from one or more of LiPF6, LiBF4, LiAsF6, LiN(SO2CF3)2, LiN(SO2C2F5)2, or LiC(SO2CF3)3 (Para. [0047]).
With regards to claim 8, Kenta teaches wherein the active material for the anode is an artificial graphite (Para. [0025], The negative electrode active material includes at least one selected from carbon materials such as … artificial graphite…).

Claim Rejections - 35 USC § 103
Claims 2, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kenta.
With regards to claim 2, Kenta teaches wherein the additive (A) (vinylene carbonate) accounts for 0.0004% to 0.2% of the total weight of the electrolyte (Para. [0035], It contains 0.0004 to 0.2% by weight of a vinylene carbonate derivative, which overlaps the claimed range of 0.2 to 5% in a manner which provides a prima facie case of obviousness (see MPEP 2144.05)).
claims 3 and 10, Kenta teaches wherein the additive (B) (Structural Formula 1/ethylene sulfate) accounts for 2.1% to 6.0% of the total weight of the electrolyte (Para. [0035], an ethylene sulfate derivative represented by the formula (1) in an amount of 2.1% to 6.0% by weight, which overlaps the claimed range of 0.1% to 5% (claim 3) and 0.5% to 3% (claim 10), in a manner which provides a prima facie case of obviousness (see MPEP 2144.05)).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kenta as applied to claim 1 above, and further in view of WO 2015/045989 to Miyasato et al. (US 2016/0211551 to Miyasato et al. is an equivalent and will be used as an English translation; hereinafter “Miyasato”).
With regards to claims 4 and 11, Kenta fails to teach wherein the additive (C) accounts for 0.1% to 20% (claim 4) or 1% to 10% (claim 11) of the total weight of the electrolyte.
However, Miyasato is in the field of non-aqueous electrolyte solutions for a battery (Abstract) and teaches wherein the additive (C) (fluorobenzene) accounts for 0.001% to 20% of the total weight of the electrolyte (Para. [0108], fluorobenzene may be additive B; Para. [0112], additive B is preferably 0.001% to 20%.).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Kenta with the teaching in Miyasato for the purpose of wherein the additive (C) (fluorobenzene) accounts for 0.001% to 20% (claim 4) or 1% to 10% (claim 11) of the total weight of the electrolyte to significantly improve battery resistance characteristics (Para. [0009]).
The motivation would have been to improve battery resistance characteristics (Para. [0009], It is an object of the invention to provide a non-aqueous electrolyte solution for a battery .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kenta as applied to claim 2 above, and further in view of WO 2015/045989 to Miyasato et al. (US 2016/0211551 to Miyasato et al. is an equivalent and will be used as an English translation; hereinafter “Miyasato”).
With regards to claim 9, Kenta fails to teach wherein the additive (A) (vinylene carbonate) accounts for 0.5% to 3% of the total weight of the electrolyte.
However, Miyasato is in the field of non-aqueous electrolyte solutions for a battery (Abstract) and teaches wherein the additive (A) (vinylene carbonate) accounts for 0.05% to 5% of the total weight of the electrolyte (Para. [0140], The additive C described above is particularly preferably at least one selected from the group consisting of vinylene carbonate…; Para. [0142], In the case in which the non-aqueous electrolyte solution of the invention includes the additive C, a content thereof is not particularly limited, but is preferably from … 0.05 mass % to 5 mass%...).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Kenta with the teaching in Miyasato for the purpose of wherein the additive (A) (vinylene carbonate) accounts for 0.05% to 5% of the total weight of the electrolyte to significantly improve battery resistance characteristics (Para. [0009]).
The motivation would have been to improve battery resistance characteristics (Para. [0009], It is an object of the invention to provide a non-aqueous electrolyte solution for a battery .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kenta as applied to claim 1 above, and further in view of JP 2015156372 to Takako et al. (machine translation provided; hereinafter “Takako”).
With regards to claim 5, Kenta teaches wherein the compound represented by Structural Formula 1 is ethylene sulfate (Para. [0017]).
Kenta fails to teach wherein the compound represented by Structural Formula 1 is 1, 3-propanediol sulfate.
However, Takako is in the field of an electrolyte for a nonaqueous power storage device (Abstract) and teaches wherein the compound represented by Structural Formula 1 is 1, 3-propanediol sulfate (Pg. 5, Para. 5, The sulfate ester derivative (D) represented by the general formula (5-1) is not particularly limited, and examples thereof include ethylene glycol sulfate … 1,3-propanediol sulfate …).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kenta with the teaching in Takako for the purpose of wherein the compound represented by Structural Formula 1 is 1, 3-propanediol sulfate for the purpose of improved cycle life and gas generation suppression (Pg. 5, Para. 7).
The motivation would have been to have an non-aqueous electrolyte solution that has improved cycle life and gas generation suppression (Pg. 5, Para.7, from the viewpoint of cycle life and gas generation suppression, ethylene glycol sulfate … 1,3-propanediol sulfate … are more preferred.).
6 is rejected under 35 U.S.C. 103 as being unpatentable over Kenta as applied to claim 1 above, and further in view of US 2014/0356734 to Ren et al. (hereinafter “Ren”).
With regards to claim 6, Kenta teaches wherein the non-aqueous organic solvent is selected from one or more of ethyl methyl carbonate, dimethyl carbonate, diethyl carbonate, ethylene carbonate, propylene carbonate, butylene carbonate, ethyl acetate, methyl acetate, ethyl propionate, or methyl propionate (Paras. [0044] - [0045]).
Kenta fails to teach wherein the non-aqueous organic solvent is selected from one or more of ethylene sulfite, propylene sulfite, diethyl sulfite, ᵧ-butyrolactone, dimethyl sulfoxide, or tetrahydrofuran.
However, Ren is in the field of an electrolyte for a lithium ion secondary battery including a non-aqueous organic solvent (Abstract) and teaches wherein the non-aqueous organic solvent is selected from one or more of ethylene sulfite, propylene sulfite, diethyl sulfite, ᵧ -butyrolactone, dimethyl sulfoxide, or tetrahydrofuran (Para. [0017]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kenta with the teaching in Ren for wherein the non-aqueous organic solvent is selected from one or more of ethylene sulfite, propylene sulfite, diethyl sulfite, ᵧ -butyrolactone, dimethyl sulfoxide, or tetrahydrofuran for the purpose of having a lithium ion secondary battery that generates little gas and shows smaller swelling during high-temperature storage (Para. [0006]).
The motivation would have been to include a non-aqueous organic solvent that generates little gas and shows smaller swelling during high-temperature storage (Para. [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES MILLER whose telephone number is (571)272-1622.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached at (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        
/ANDREW JAMES MILLER
Examiner
Art Unit 1723